Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” attached hereto and made a part hereof, relate to certain glass Christmas tree ornaments exported from the Western Zone of Germany, directly or indirectly, by Lauscher Glasindustrie or Siegfried Heinkelein and entered at New Orleans, La.
The cases have been submitted on a written stipulation, showing export value, as defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for appraisement of the articles in question, and *625establishing that such statutory value for this merchandise is in each case the appraised value, less the amount added under duress, packing included, and I so hold.
Judgment will be rendered accordingly.